Case 2:19-cv-04237-MRW Document 61 Filed 10/25/19 Page1lof1 Page ID #:1191

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 19-4237 MRW Date October 25, 2019
Title Nano Foundation v. Silver
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER RE: CASE MANAGEMENT CONFERENCE
1. The Court reviewed the parties’ thoughtful Rule 26 report. You can assume

that the jointly proposed case dates are roughly OK with me. The parties have a green
light to exchange initial disclosures and commence discovery as appropriate.

2. The Court sets the matter for a case management conference on Friday,
November 15, at 9:30 a.m. Given how productive we were in our last discussion, its fine
with me if any of the lawyers (local or from NYC) would prefer to attend by phone or in
person — just confirm your plans in advance with Ms. Piper. However, a Rule 16
conference makes sense given the new representation in the case.

3. Note — I take a deep interest in your plans for discovery and settlement.
Please be prepared to explain what you hope to accomplish and when, especially with the
rather tight timeframe that the parties wish to impose on themselves.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
